DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
     The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
     Applicant’s election without traverse of Invention I (Claims 1-2, 7-9, 11-13, 15, 20) in the reply filed on 3/3/2022 is acknowledged.
     Claims 23-28, 43-46 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/3/2022.

Priority
     Acknowledgment is made of applicant’s claim for priority under 35 U.S.C. 119 (e) and 120.

Drawings
     The originally filed drawings were received on 11/7/19.  These drawings are acceptable.

Specification
     Applicant is reminded of the proper language and format for an abstract of the disclosure.
     The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
     The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
     The abstract of the disclosure is objected to because of the following informalities:
Abstract, line 1- ‘Disclosed herein is a’ should read ‘A’
Abstract, line 4- ‘Also disclosed herein are’ should read ‘Also,’
Abstract, lines 6-7- ‘Also disclosed herein is’ should read ‘Also,’.  
Correction is required.  See MPEP § 608.01(b).
     The disclosure is objected to because of the following informalities: 
Paragraph 0041, line 1- ‘x-ray’ should read ‘ultra-violet’
Paragraph 0042, line 1- ‘ultra-violet’ should read ‘x-ray’.  
Appropriate correction is required.

Specification
     The disclosure is objected to because of the following informalities: 
Claim 1 recites the limitation "the image plane" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2, 7-9, 11-13, 15, 20 are dependent on Claim 1, and hence inherit the deficiencies of Claim 1.
Claim 13 recites the limitation "the number of targets" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "the light" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
     In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
     The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


     Claim(s) 1, 9, 11-13, 15, 20, 59, as best understood, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Raicu et al. (U.S. Patent Application Publication US 2012/0257196 A1).
     Raicu et al. discloses a method of imaging (See for example Abstract; Figures 1-25) a sample (See for example 132 in Figure 7), comprising placing the sample on a microscope stage (See for example 162 in Figure 7), wherein the sample comprises one or more targets and one or more probes, wherein the probes are capable of emitting visually detectable signals, and wherein each individual probe is hybridized to a unique target in the sample (See for example Paragraphs 0003, 0107, 0123-0130); moving the microscope stage in a single direction linearly or circularly (See for example 162 in Figure 7; Paragraph 0056); exciting one or more probes with excitation lines (See for example ‘Beam Line a’ and ‘Beam Line b’ in Figure 7; Figure 8A), wherein two or more excitation lines are positioned relative to each other such that each excitation line excites a spatially distinct horizontal line in an image plane of the sample (See for example ‘Beam Line a’ and ‘Beam Line b’ in Figure 7; Figure 8A); and detecting one or more signals emitted by the one or more probes (See for example 158 in Figure 7).  Raicu et al. further discloses the one or more targets are nucleic acids (See for example Paragraphs 0003, 0107, 0123-0130); the one or more targets are proteins or polypeptides (See for example Paragraphs 0003, 0107, 0123-0130); the method comprises n rounds of hybridization (See for example Paragraphs 0003, 0107, 0123-0130); the individual probes are capable of emitting at least F types of detectable visual signals, where F ≥ 2 and Fn is greater than a number of targets in the sample (See for example Paragraphs 0003, 0107, 0123-0130); a lens (See for example ‘Objective Lens’ in Figure 7) focuses light from an 
     Raicu et al additionally discloses an apparatus (See for example Abstract; Figures 1-25) comprising a sample support (See for example 162 in Figure 7) capable of supporting a sample (See for example 132 in Figure 7) comprising a plurality of probes capable of emitting one or more signals (See for example Paragraphs 0003, 0107, 0123-0130); an illumination component (See for example 134, 136, 252a, 252b, 146, 147, 150, 149, ‘Objective Lens’ in Figure 7) capable of illuminating a plurality of excitation lines (See for example ‘Beam Line a’ and ‘Beam Line b’ in Figure 7; Figure 8A); a detection component capable of detecting emissions along the excitation lines (See for example 158 in Figure 7).

Claim Rejections - 35 USC § 103
     In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
     The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

     Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raicu et al.
     Raicu et al. discloses the invention as set forth above, but does not explicitly disclose the two or more excitation lines are positioned about 0.5 µm to about 100 µm apart from each other.  However, Raicu et al. does disclose that though two curved mirrors (See for example 252a, 252b in Figure 7) are utilized to create two scan lines (See for example 254a, 254b in Figure 7; Figure 8A) separated by a distance, additional curved mirrors may be provided to provide additional scan lines to further reduce the distance between scan lines and thus improve the scan speed of the device (See for example Paragraphs 0070-0076).  Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the two or more excitation lines be positioned about 0.5 µm to about 100 µm apart from each other, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  One would have been motivated to have the two or more excitation lines be positioned about 0.5 µm to about 100 µm apart from each other for the purpose of increasing or improving the scan speed of the microscope device.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235.
     Claims 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raicu et al. in view of Staker et al. (WO 2013/184758 A2).

     Additionally, Raicu et al. in view of Staker et al. discloses the invention as set forth above, but does not explicitly disclose the constant velocity being about 1 pixel per unit of exposure time.  However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the constant velocity be about 1 pixel per unit of exposure time, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  One would have been motivated to have the constant velocity be about 1 pixel per unit of exposure time for the purpose of increasing or improving the scan speed of the microscope device.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235.

Conclusion
     Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARNEL C LAVARIAS whose telephone number is (571)272-2315. The examiner can normally be reached M-F 10:30 AM-7 PM.
     Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
     If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
     Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ARNEL C. LAVARIAS
Primary Examiner
Group Art Unit 2872
3/16/2022



/ARNEL C LAVARIAS/Primary Examiner, Art Unit 2872